                UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE:
     Brad M. Mieske,                            Case No. 18-22127
                                                Chapter 13
          Debtor.                               Judge Daniel S. Opperman
_________________________________/
 OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
      NOW COMES Nationstar Mortgage LLC, d/b/a Mr. Cooper, as servicer for

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK as

Trustee for CWHEQ Home Equity Loan Asset Backed Certificates, Series 2006-S1

(herein “Creditor”), by and through its attorney, Potestivo & Associates, P.C., and

for its Objection to the Confirmation of the Chapter 13 Bankruptcy Plan filed on

behalf of Debtor, Brad M. Mieske, (herein “Debtor”), by and through his attorney,

Tadd R. Klimmek, states:

      1. Debtor filed a Chapter 13 bankruptcy petition on November 8, 2018.

      2. Debtor filed a Chapter 13 bankruptcy plan on November 22, 2018.

      3. The Debtor’s current plan provides for payment of the total amount of

         $3,203.37, and arrears on the real property located at 718 Bay Rd., Bay

         City, MI 48706 in the amount of $0.00.

      4. Creditor intends on filing a proof of claim itemizing the pre-petition

         default in the amount of approximately $2,657.90, and the estimated total


                                            1


  18-22127-dob   Doc 22    Filed 12/11/18       Entered 12/11/18 11:52:44   Page 1 of 4
         balance due in the amount of $4,816.35 as of the petition date, with

         interest calculated at the rate provided for in the Note.

      5. The deadline for filing claims in this case is January 17, 2019.

      6. The Chapter 13 Plan is not feasible as proposed by the Debtor. It

         improperly modifies the rights of this Creditor as a holder of a secured

         claim secured only by a security interest in real property that is the

         debtor’s principal residence in violation of 11 U.S.C. § 1322(b)(2).

      7. Further, Debtor’s plan fails to provide for prompt cure of the default as

         required under 11 U.S.C. § 1322(b)(3).

      8. The amount proposed by Debtor for payment of Creditor’s claim does not

         comply with 11 U.S.C. § 1325(b)(5)(B), as the estimated value of the

         subject property is at least $35,800.00 (based on the state equalized value

         of $17,900).

      WHEREFORE, Creditor respectfully requests that this Court deny

confirmation of Debtor’s Bankruptcy Plan, and in addition, Creditor hereby

requests and moves this Court to enter an order dismissing this Bankruptcy case as

the Debtor has not met the obligations set forth and has failed to propose a

confirmable Chapter 13 Plan.




                                            2


 18-22127-dob    Doc 22    Filed 12/11/18       Entered 12/11/18 11:52:44   Page 2 of 4
Dated: December 11, 2018               Respectfully Submitted,


                                       /s/Cheryl Cook
                                       Potestivo & Associates, P.C.
                                       By: Cheryl Cook (P52128)
                                       Attorney for Nationstar Mortgage LLC d/b/a
                                       Mr. Cooper
                                       251 Diversion Street
                                       Rochester, MI 48307
                                       Phone: 248-853-4400, ex.
                                       ccook@potestivolaw.com




                                            3


 18-22127-dob   Doc 22     Filed 12/11/18       Entered 12/11/18 11:52:44   Page 3 of 4
                UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE:
      Brad M. Mieske,                           Case No. 18-22127
                                                Chapter 13
             Debtor.                            Judge Daniel S. Opperman
_________________________________/

                             PROOF OF SERVICE

      I, Carrie Williams, state that on the 11th day of December, 2018, I served a
copy of the Objection to the Confirmation of the Plan and Proof of Service upon:

Tadd R. Klimmek                             Thomas McDonald
7479 Middlebelt Rd.                         Chapter 13 Trustee
Suite 2                                     3144 Davenport
West Bloomfield, MI 48322                   Saginaw, MI 48602

Via CM-ECF electronic filing to Debtor's Attorney, and the Trustee.

                                       /s/ Carrie Williams
                                       Carrie Williams
                                       Employee of Potestivo & Associates, P.C.
                                       251 Diversion Street
                                       Rochester, MI 48307
                                       248-853-4400
                                       cwilliams@potestivolaw.com




                                            4


  18-22127-dob   Doc 22    Filed 12/11/18       Entered 12/11/18 11:52:44   Page 4 of 4
